DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest: 
(Claims 1-17 and 21, renumbered as 1-18) a detection device, comprising: a sensor element; a phospholipid film  provided on a surface of the sensor element; and a probe molecule immobilized at the sensor element, the probe molecule associating with a receptor exposed at a surface of a detection target, the sensor element detecting the detection target depending on whether fusing or not between the phospholipid film and a surface membrane of the detection target having associated with the probe molecule in an acidic liquid (Claim 4 (renumbered as 18): or penetration of the receptor of the detection target into the phospholipid film).
(Claims 18-20, renumbered as 19-21) a detection method, comprising, by a sensor element, detecting a detection target depending on whether fusing or not between a phospholipid film provided on a surface of the sensor element, and a surface membrane of the detection target being associated with a probe molecule immobilized at the sensor element in an acidic liquid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dennis White/Primary Examiner, Art Unit 1798